



Exhibit 10.1.4
This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended. This document may be
used only in connection with our offer and sale of the securities hereunder. You
cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else. A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting ___________ in the Human Resources department.





HEALTHSOUTH CORPORATION
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(Pursuant to the 2016 Omnibus Performance Incentive Plan)
This Performance Share Unit Award Agreement (this “Award”) is granted in
Birmingham, Alabama by HealthSouth Corporation, a Delaware corporation (the
“Corporation”), pursuant to one or more Summaries of Grant (collectively, the
“Summary”) previously delivered to you as the person to whom the Award is
granted (“Grantee”) and/or displayed at the UBS website
(http://www.ubs.com/onesource/HLS). The Summary, which specifies the name of
Grantee, the date as of which the grant is made (the “Date of Grant”), the
relevant Performance Goals, the Performance Period (as defined in the Summary),
and other specific details of the Award, and the acceptance of the Summary are
incorporated herein by reference.
1.GRANT OF AWARD; TERMS.
(a)    Upon the terms and conditions set forth herein and in the Corporation’s
2016 Omnibus Performance Incentive Plan (the “Plan”), a copy of which has been
made available to Grantee electronically, the Corporation hereby grants to
Grantee an award of the number of performance share units (the “Performance
Share Units”) set forth in the Summary. The Award is granted pursuant to the
Plan and is subject in its entirety to all applicable provisions of the Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Plan. The Corporation and Grantee agree to be bound by all of
the terms and conditions of the Plan, as amended from time to time in accordance
with its terms.
The Performance Goals applicable to the Performance Share Units and the
Performance Period are set forth in the Summary and incorporated by reference
herein and made a part hereof. Depending upon the extent, if any, to which the
Performance Goals have been achieved, and subject to compliance with the
requirements of Section 2 below, each Performance Share Unit shall entitle
Grantee to receive, at such time as is determined in accordance with the
provisions of Section 3 below, between 0 and 2 fully paid, non-assessable shares
of common stock, par value $.01 per share, of the Corporation (the “Restricted
Common Stock”). The Committee shall, as soon as practicable following the last
day of the Performance Period, certify (i) the extent, if any, to which, each of
the Performance Goals has been achieved with respect to the Performance Period;
and (ii) the number of shares of Restricted Common Stock, if any, which, subject
to compliance with the requirements of Section 2, Grantee shall be entitled to
receive with respect to each Performance Share Unit (with such number of shares
of Restricted Common Stock being hereafter


        

--------------------------------------------------------------------------------





referred to as the “Share Delivery Factor”). Such certification shall be final,
conclusive and binding on Grantee, and on all other persons, to the maximum
extent permitted by law.
(b)    Grantee shall be not entitled to vote on matters submitted to holders of
common stock of the Corporation prior to the receipt of Restricted Common Stock.
Grantee shall be entitled to vote all Restricted Common Stock received following
determination of performance pursuant to this Award and the issuance of the
resulting Restricted Common Stock. Grantee shall be entitled to receive Dividend
Equivalents on the Performance Share Units as set forth in this paragraph.
Following the Date of Grant, upon the declaration and payment to the holders of
the Corporation’s common stock of ordinary cash dividends and dividends in the
form of shares of common stock thereon, if any, such dividends accrue, but are
not immediately payable, to the account of Grantee. The accrual of Dividend
Equivalents related to dividends paid, including any paid prior to the issuance
of Restricted Common Stock, shall be calculated based on the number of shares of
the resulting Restricted Common Stock received following the Performance Period.
Any Dividend Equivalents accrued are subject to forfeiture in the event the
associated Performance Share Units or the resulting Restricted Common Stock are
forfeited or otherwise do not vest as provided in the Plan or in this Award.
Such Dividend Equivalents shall only be payable and deliverable, free of all
restrictions, in the form declared upon vesting of the associated Restricted
Common Stock. Grantee’s right to receive any extraordinary dividends or other
distributions with respect to the Performance Share Units or the associated
Restricted Common Stock prior to their vesting shall be at the sole discretion
of the Committee, but in the event of any such extraordinary dividends or
distributions are paid to the holders of Common Stock, the Committee shall take
such action as may be appropriate to preserve the value of, and prevent the
unintended enhancement of the value of, the associated Performance Share Units
and the resulting Restricted Common Stock.
2.    VESTING OF PERFORMANCE SHARE UNITS.
(a)    The Performance Share Units are subject to forfeiture to the Corporation
until they become non-forfeitable in accordance with this Section 2. Except as
provided in this Section 2 and Sections 16.5, 16.6, 16.7, and 16.8 of the Plan,
the risk of forfeiture will lapse on all Performance Share Units, and all
Performance Share Units shall thereupon become payable in Restricted Common
Stock or otherwise, only if Grantee remains employed by the Corporation until
the end of the Performance Period. In any event, the delivery of Restricted
Common Stock with respect to such Performance Share Units shall be made
following the conclusion of the Performance Period as provided in Section 3
hereof, unless otherwise determined by the Committee.
(b)    The Performance Share Units, the related Restricted Common Stock (if
any), and this Award shall be cancelled and forfeited upon termination of
employment with the Corporation (including its subsidiaries), except as provided
in Sections 2 and 3 hereof.
(c)    Notwithstanding anything to the contrary contained in this Award, all of
the Performance Share Units issued to Grantee pursuant to this Award shall also
become vested and non-forfeitable pursuant to Sections 16.5 and 16.8 of the
Plan. The delivery of shares of Restricted Common Stock with respect to such
Performance Share Units shall be made following the conclusion of the
Performance Period as provided in Section 3 hereof, unless otherwise determined
by the Committee. In the event of a Change in Control prior to the completion of
the Performance Period,


2





--------------------------------------------------------------------------------





the Committee shall have the discretionary authority in accordance with Section
16.5 of the Plan to determine whether, and if so, the extent to which, (1) the
Performance Period or each of the Performance Objectives shall be deemed to be
satisfied or waived, and (2) the Performance Objectives shall be modified,
adjusted or changed.
3.    DELIVERY OF SHARES.
(a)    Except as provided in the subsections (b) and (c) below and Section 16.8
of the Plan, the number of whole shares of Restricted Common Stock (if any)
equal to the product of (i) the number of earned and payable Performance Share
Units multiplied by (ii) the Share Delivery Factor (with such product rounded up
to the next whole number) shall be registered in the name of Grantee on the
stock transfer books of the Corporation effective as of the date of the
Committee’s determination of the achievement of the Performance Goals as
provided for in Section 1 above. However, any certificates issued with respect
to Restricted Common Stock shall be held by the Corporation in escrow under the
terms hereof until the Restricted Common Stock becomes vested on the first
anniversary of the end of the Performance Period, at which time the Restricted
Common Stock shall become vested and shall be distributed to Grantee without
restrictions. Prior to becoming vested, the Restricted Common Stock and any
interest therein, may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, except by will or the laws of descent and
distribution, so long as Grantee is employed by or providing services to the
Corporation as of the relevant date. In order to reflect the restrictions on
disposition of the shares of Restricted Common Stock issued pursuant to this
Award, the stock certificates, if any, for the shares of Restricted Common Stock
issued pursuant to this Award will be endorsed with a restrictive legend, in
substantially the following form:
“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE HEALTHSOUTH CORPORATION 2016
OMNIBUS PERFORMANCE INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND HEALTHSOUTH CORPORATION. ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE APPLICABLE RESTRICTIONS, INCLUDING BY WAY OF
SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL,
VOID AND WITHOUT EFFECT.”
Such legend shall be removed only on and after the date when the shares of
Restricted Common Stock vest.
(b)    In the event that (i) the Corporation (or any of its subsidiaries)
terminates Grantee’s employment for any reason prior to the first anniversary of
the end of the Performance Period; or (ii) the Grantee terminates employment
with the Corporation (including its subsidiaries) for any reason (other than
death, Disability or Retirement) prior to such date, all Restricted Common Stock
held in escrow shall be cancelled and forfeited, effective as of Grantee’s
termination of employment.


3





--------------------------------------------------------------------------------





(c)    In the event that Grantee dies, suffers a Disability or effects a
Retirement prior to the first anniversary of the end of the Performance Period,
the Corporation shall deliver or provide to Grantee or Grantee’s beneficiary or
estate (if applicable) a certificate (or the indicia of ownership, as the case
may be) for the number of whole shares of Common Stock to which Grantee is
entitled pursuant to Section 16.8 of the Plan, provided that the beneficiary (or
estate) has otherwise complied with the requirements of Section 8 of this Award.
4.    TAX CONSEQUENCES.
(a)    Grantee agrees to notify the Corporation immediately if Grantee
recognizes taxable income generated by the grant of this Award by the
Corporation to the Recipient pursuant to an election under Section 83(b) of the
Code.
(b)    Grantee acknowledges that the Corporation has not advised Grantee
regarding Grantee’s income tax liability in connection with the grant or vesting
of the Performance Share Units and the delivery of shares of Restricted Common
Stock in connection therewith. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, and local and tax consequences of the grant and
vesting of the Performance Share Units and the delivery of shares of Restricted
Common Stock in connection therewith as contemplated by this Award. Grantee is
relying solely on such advisors and not on any statements or representations of
the Corporation or any of its agents. Grantee understands that the Grantee (and
not the Corporation) shall be responsible for Grantee’s own tax liability that
may arise as a result of the transactions contemplated by this Award.
(c)    Grantee shall pay to the Corporation promptly upon request, and in any
event, no later than at the time the Corporation determines that Grantee will
recognize taxable income in respect of the Performance Share Units, an amount
equal to the taxes the Corporation determines it is required to withhold under
applicable tax laws with respect to the Performance Share Units. Such payment
shall be made delivering to the Corporation, or having the Corporation withhold,
a portion of the shares of Common Stock otherwise to be delivered to Grantee
with respect to the Performance Share Units sufficient to satisfy the minimum
withholding required with respect thereto; provided, with advance notice, the
Corporation may require, or lacking such a requirement the Grantee may elect,
another method or a combination of such methods of satisfying the withholding
requirement.
5.    TRANSFERABILITY.
(a)    Except as provided below, or except to the minimal extent required by
law, the Performance Share Units are nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer, by will or the laws of descent and distribution (or upon such
transfer required by law), the transferee shall hold such Performance Share
Units subject to all the terms and conditions that were applicable to Grantee
immediately prior to such transfer.
(b)    Upon any transfer by will or the laws of descent and distribution (or
upon any such transfer required by law), such transferee shall take the
Performance Share Units and the


4





--------------------------------------------------------------------------------





shares delivered in connection therewith (the “Transferee Shares”) subject to
all the terms and conditions that were (or would have been) applicable to the
Performance Share Units and the Transferee Shares immediately prior to such
transfer.
6.    RIGHTS OF GRANTEE. Prior to the issuance, if any, of shares of Restricted
Common Stock to Grantee pursuant to the provisions of Section 3, Grantee shall
not have any rights of a stockholder of the Corporation on account of the
Performance Share Units.
7.    UNFUNDED NATURE OF PERFORMANCE SHARE UNITS. The Corporation will not
segregate any funds representing the potential liability arising under this
Award. Grantee’s rights in respect of this Award are those of an unsecured
general creditor of the Corporation. The liability for any payment under this
Award will be a liability of the Corporation and not a liability of any of its
officers, directors or affiliates.
8.    SECURITIES LAWS. The Corporation may condition delivery of certificates
for shares of Restricted Common Stock delivered for any vested Performance Share
Units upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued in
compliance with federal and state securities laws.
9.    SECURITIES COMPLIANCE. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Award, the Corporation shall not be
obligated to issue any restricted or unrestricted Common Stock or other
securities pursuant to this Award if the issuance thereof would result in a
violation of any such law. Subject to Section 3 hereof, in order to comply with
any applicable securities laws, Grantee agrees that the Restricted Common Stock
shall only be sold by Grantee following registration of such Shares under the
Securities Act of 1933, as amended, or pursuant to an exemption therefrom. If
required by the authorities of any state in connection with the issuance of the
shares, the legend or legends required by such state authorities will also be
endorsed on all such certificates.
10.    NONCOMPETITION, NONDISCLOSURE AND NONSOLICITATION.
(a)From the date of termination of employment with the Corporation (including
its subsidiaries) until the lapse of all restrictions on this Award and the
related Common Stock (the “Noncompetition Period”), Grantee shall not, directly
or indirectly, participate in the management, operation or control of, or have
any financial or ownership interest in, or aid or knowingly assist anyone else
in the conduct of, any business or entity that (i) engages in the business of
owning, operating or managing inpatient rehabilitation facilities offering a
range of rehabilitative healthcare services, and services directly ancillary
thereto (collectively, the “Company Business”) in any area within seventy-five
(75) miles of where an inpatient rehabilitation facility owned or operated by
the Corporation (the “Restricted Territory”) is located, or (ii) is, to
Grantee’s knowledge, making preparations for engaging in the Company Business in
any Restricted Territory (collectively, “Competitive Activity”); provided,
however, that (x) the “beneficial ownership” by Grantee, either individually or
as a member of a “group” (as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended), of
not more than one percent (1%) of the voting stock of any publicly held
corporation shall not alone constitute a breach


5





--------------------------------------------------------------------------------





of this Section 10(b) and (y) Grantee may enter into, at arm’s length, any bona
fide joint venture (or partnership or other business arrangement) with any
person who is not directly engaged in the Company Business but which is an
affiliate of another person engaged in the Company Business.
(b)Grantee shall not, directly or indirectly, within the Noncompetition Period,
without the prior written consent of the Corporation, solicit or direct any
other person to solicit any officer or other employee of the Corporation to: (i)
terminate such officer’s or employee’s employment with the Corporation; or (ii)
seek or accept employment or other affiliation with Grantee or any person
engaged in any Competitive Activity in which Grantee is directly or indirectly
involved (other than, in each case, any solicitation directed at the public in
general in publications available to the public in general or any contact which
Grantee can demonstrate was initiated by such officer, director or employee or
any contact after such officer’s or employee’s employment with the Corporation
is terminated). Grantee’s obligations under this subsection (b) with respect to
new Corporation employees hired after the date of termination shall be subject
to the condition that Grantee shall have been notified of such new employees.
(c)Grantee shall not, directly or indirectly, within the Noncompetition Period,
without the prior written consent of the Corporation, solicit or direct any
other Person to solicit any person or entity in a business relationship with the
Corporation (whether an independent contractor, joint venture partner or
otherwise) to terminate such person or entity’s business relationship with the
Corporation.
(d)Grantee shall not, directly or indirectly, within the Noncompetition Period,
make any statements or comments of a defamatory or disparaging nature to third
parties regarding the Corporation or any of their members, principals, officers,
managers, directors, personnel, employees, agents, services or products;
provided, however, that nothing contained herein shall preclude Grantee from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.
(e)In the event Grantee violates the terms of this Section 10, the Options and
the Award shall be immediately cancelled, lapsed and forfeited.
11.    APPLICABLE RECOUPMENT POLICY. Notwithstanding anything to the contrary
contained in this Award, this Award is subject to the terms of the Compensation
Recoupment Policy (the “Clawback Policy”) adopted by the Board of Directors of
the Corporation (the “Board”), published with other Plan materials on the UBS
website (http://www.ubs.com/onesource/HLS), and modified from time to time to
comply with applicable requirements of law or the listing standards of The New
York Stock Exchange. This Award may be cancelled in accordance with the Clawback
Policy in the event the Board or a committee thereof determines that one of the
events enumerated in the Clawback Policy has occurred and that it is in the best
interests of the Corporation to do so.
12.    BINDING AGREEMENT. This Award shall be binding upon and shall inure to
the benefit of any successor or assign of the Corporation, and, to the extent
herein provided, shall be binding upon and inure to the benefit of Grantee’s
beneficiary or legal representatives, as the case may be.


6





--------------------------------------------------------------------------------





13.    ENTIRE AGREEMENT; AMENDMENT. This Award contains the entire agreement of
the parties with respect to the Performance Share Units granted hereby. This
Award may be amended in accordance with the provisions of Section 18.2 of the
Plan.
14.    ACCEPTANCE OF AGREEMENT. By accepting this Award electronically,
including, without limitation, by electronic acceptance by e-mail, Grantee
confirms that this Award is in accordance with Grantee’s understanding, and that
Grantee agrees to the terms of this Award, the Summary, and the terms of the
Plan.
15.    ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THE AWARD. The
Plan shall be administered by the Committee, pursuant to Section 4 of the Plan.
Furthermore, the interpretation and construction of any provision of the Plan or
of the Award by the Committee shall be final, conclusive and binding. In the
event there is any inconsistency or discrepancy between the provisions of this
Award and the provisions of the Plan, the provisions of the Plan shall prevail.
The Committee has designated this Award as a Qualified Performance-Based Award
under the Plan.






7



